*374January 13th, 1810.
Bat, J.,
delivered the opinion of the court, Gkimke, J., absent. This isa case not within the statute of frauds. The- jury were instructed to enquire whether the plaintiff did not contract with the-defendants, and look to them for compensation. A consignee may make himself liable. The pvidenee was strong to prove that the plaintiff considered the contract to be a personal one with the defendants, and relied on them for payment. He might have afterwards taken up the idea that he had a lien on the ship, or he might have thought so from the first; but if he was right or wrong in this idea, it would not impair the dependence he had, or the contract wifh the defendants. A party may have a choice of remedies. He had a lien on the ship. He had a right to charge the owner. He had also a right to charge the defendants on their contract. He may abandon one remedy, and resort to another.
Motion rejected.